Proceeding pursuant to CPLR article 78 to review two determinations of respondent, both dated November 26, 1974, (1) one (a) revoking petitioner’s special on-premises liquor license, effective December 3, 1974, and (b) imposing a $1,000 bond claim and (2) the other, inter alla, (a) disapproving petitioner’s renewal application and (b) recalling the license theretofore issued to petitioner pursuant to a renewal stipulation. Matter remitted to respondent for clarification of the revocation order and, in the interim, the proceeding will be held in abeyance. With regard to the *842revocation determination, a memorandum by respondent reflects that at its regular meeting on November 21, 1974 it sustained charge number two. However, the revocation order provides as to Charge Number two: "not having been sustained it is dismissed.” The record is unclear whether the charge number two referred to in that order relates to the charge of sale of alcoholic beverages on credit or to the charge of sale of alcoholic beverages to minors on December 12, 1972, and as to which of those charges, if any, respondent found sustained and made a part of that order. Gulotta, P. J., Martuscello, Latham, Cohalan and Shapiro, JJ., concur.